Order entered April 11, 2013




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-11-00157-CR

                          AARON LEE MALONE, Appellant

                                          V.

                          THE STATE OF TEXAS, Appellee

                   On Appeal from the Criminal District Court No. 4
                                Dallas County, Texas
                        Trial Court Cause No. F08-39160-LI

                                      ORDER
      Appellant’s Motion for Rehearing is DENIED.


                                                 /s/   MARTIN RICHTER
                                                       JUSTICE